 1
                                                                      The Honorable James L. Robart
 2

 3

 4

 5

 6

 7

 8                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                     AT SEATTLE

10
     TOP NOTCH SOLUTIONS, INC. and
11   ROBERT RASHIDI,

12                                                 Case No.: 2:17-CV-00827-JLR

13          Plaintiff,
                                                   [PROPOSED] ORDER GRANTING JOINT
14   v.                                            MOTION TO SEAL EXHIBIT E TO
                                                   DECLARATION OF STEPHANIE N.
15   CROUSE AND ASSOCIATES                         BEDARD [DKT NO. 147]
     INSURANCE BROKERS, INC.;
16   MCGRIFF, SEIBELS & WILLIAMS,
     INC.; and LAW OFFICES OF PUCIN
17   & FREIDLAND, P.C.,

18
            Defendants.
19

20          THIS MATTER having come before Court upon Plaintiffs and Defendant McGriff,

21   Seibels, & Williams, Inc.’s Joint Motion To Seal Exhibit E to the Declaration Of Stephanie N.

22   Bedard [Dkt No. 147], and the Court having considered the Motion and the pleadings in this

23   matter, and it appearing to be in the best interest of the case, therefore,

24          IT IS HEREBY ORDERED that the Joint Motion To Seal Exhibit E to the Declaration

25   Of Stephanie N. Bedard [Dkt No. 147] is GRANTED.

26

27
     [PROPOSED] ORDER GRANTING JOINT MOTION TO SEAL                     KILPATRICK TOWNSEND & STOCKTON LLP
                                                                              1420 FIFTH AVENUE, SUITE 3700
     EXHIBIT E TO DECLARATION OF STEPHANIE N. BEDARD                                SEATTLE, WA 98101
     [DKT NO. 147]                                                           (206) 626-7713 FAX: (206) 260-8946
     -1
 1

 2
           DATED this 4th day of June, 2019.
 3

 4

 5

 6
                                                 A
                                                 Mary Alice Theiler
                                                 United States Magistrate Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GRANTING JOINT MOTION TO SEAL        KILPATRICK TOWNSEND & STOCKTON LLP
                                                                 1420 FIFTH AVENUE, SUITE 3700
     EXHIBIT E TO DECLARATION OF STEPHANIE N. BEDARD                   SEATTLE, WA 98101
     [DKT NO. 147]                                              (206) 626-7713 FAX: (206) 260-8946
     -2
 1

 2

 3

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27
     CERTIFICATE OF SERVICE - 3   KILPATRICK TOWNSEND & STOCKTON LLP
                                        1420 FIFTH AVENUE, SUITE 3700
                                              SEATTLE, WA 98101
                                       (206) 626-7713 FAX: (206) 260-8946
